Motion by appellant, inter alia, to reargue an order of this court, dated August 27,1981, which dismissed his appeal from a judgment of the Supreme Court, Kings County, dated August 17, 1981. Motion granted to the extent that the decision and order of this court both dated August 27, 1981 [83 AD2d 890], are recalled and vacated and the following substituted decision is rendered: In a proceeding to validate petitions designating the petitioner as a candidate in the Democratic Party Primary Election to be held on September 10, 1981 for the public office of Councilman from the 26th Councilmanic District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 17,1981, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Mangano, J.P., Rabin, Margett and Thompson, JJ., concur.